         Case 1:20-cv-04387-MKV Document 13 Filed 09/03/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 09/03/2020

 MELISSA SOMOSKY,

                            Plaintiff,
                                                                         1:20-cv-04387-MKV
                             -against-
                                                                                ORDER
 CONSUMER DATA INDUSTRY ASSOCIATION,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint in this action on June 11, 2020, alleging a violation of Section

2 of the Sherman Act, 15 U.S.C. § 2, after student loans that had been discharged in bankruptcy

appeared on her credit report [ECF No. 2]. On August 24, 2020, Defendant, a trade association

that promulgates credit reporting guidelines, filed a letter seeking leave to move to dismiss the

Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) [ECF

No. 11]. Defendant’s letter raises four arguments: (1) furnishing credit reporting guidelines is not

the proper subject of an antitrust challenge, (2) Plaintiff does not have antitrust standing, (3)

Plaintiff has not defined a plausible relevant market, and (4) Plaintiff has not pled exclusionary

conduct. Plaintiff filed a letter on August 28, 2020, responding to Defendant’s arguments and

requesting leave to amend the Complaint to address more directly the points raised in Defendant’s

letter [ECF No. 12]. Plaintiff did not indicate whether Defendant consents to her amending the

Complaint.

       Plaintiff’s request to amend the Complaint is hereby GRANTED. Federal Rule of Civil

Procedure 15 provides,

               A party may amend its pleading once as a matter of course within 21 days
               after serving it, or if the pleading is one to which a responsive pleading is
               required, 21 days after service of a responsive pleading or 21 days after

                                                 1
         Case 1:20-cv-04387-MKV Document 13 Filed 09/03/20 Page 2 of 2




               service of a motion under Rule 12(b), (e), or (f), whichever is earlier. In all
               other cases, a party may amend its pleading only with the opposing party’s
               written consent or the court’s leave. The court should freely give leave
               when justice so requires.

Fed. R. Civ. P. 15(a). “[T]he decision whether to grant leave to amend is within the

discretion of the district court . . . .” Oliver Schools, Inc. v. Foley, 930 F.2d 248, 253 (2d

Cir. 1991) (citation omitted). Leave to amend should be freely given absent “undue delay,

bad faith or dilatory motive on the part of the movant, . . . undue prejudice to the opposing

party by virtue of allowance of the amendment, [or] futility of amendment.” Foman v.

Davis, 371 U.S. 178, 182 (1962).

       Because twenty-one days has passed since Plaintiff filed the Complaint, Defendant has not

yet filed a responsive pleading or 12(b) motion, and Defendant has not given written consent, leave

of the Court is required for Plaintiff to amend the Complaint. See Fed. R. Civ. P. 15(a).

Considering the Foman factors, the Court finds that, at this early stage in the case, leave to amend

is appropriate. Further, it is in the interest of judicial economy for Plaintiff to amend now rather

than in response to Defendant’s 12(b)(6) motion. See id. 15(a)(1)(A); In re “Agent Orange” Prod.

Liab. Litig., 220 F.R.D. 22, 25 (E.D.N.Y. 2004) (considering “impact of granting leave on judicial

economy”).

       Plaintiff shall file her amended complaint on or before September 17, 2020.



SO ORDERED.
                                                      _________________________________
Date: September 3, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
